Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The examiner notes the previous 112 argument is dropped due to argument.
Claims 1-36 allowed.  This method of making an overbased calcium sulfonate grease is claimed in this application.  The parent application 15256922 which is allowed on 02/06/2019, teaches the exact same composition, just not the method of making the grease.
The closest prior art, Waynick and Kato teach a grease with a calcium sulfonate thickener used in the amount given in the claims and calcium hydroxyapatite. The calcium hydroxyapatite taught for use is a different form than the claimed form, and does not have a melting point around 1100C.  Waynick and Kato are cited as the closest prior art.
Regarding claims 1-36, a calcium sulfonate grease composition comprising the claimed ingredients and 
a method for making an overbased calcium sulfonate grease comprising the steps of:
mixing overbased oil-soluble calcium sulfonate having amorphous calcium carbonate dispersed therein with calcium hydroxyapatite having a formula of Ca5(P04)30H or mathematically equivalent formula with a melting point of around 1100 C and wherein such mathematically equivalent formula is not a mixture 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771